                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                                Case No. 18–CR-62 (PP)

BRIAN L. GANOS AND
SONAG COMPANY, INC.

                  Defendant.


                          NOTICE OF APPEARANCE




      PLEASE TAKE NOTICE that StrangBradley, LLC, by Dean A. Strang, now

enters an appearance as co-counsel for Brian L. Ganos individually. Counsel joins,

rather than replaces, Stephen P. Hurley, Marcus J. Berghahn, and Hurley Burish,

S.C. as counsel for Mr. Ganos. Counsel also continues to represent Mr. Ganos’s

wholly-owned, one-person corporation, Sonag Co., Inc.

      Dated this 12th day of December, 2019.

                                                  Respectfully submitted,

                                                  s/ Dean A. Strang
                                                  Dean A. Strang
                                                  Wisconsin Bar No. 1009868
                                                  STRANGBRADLEY, LLC
                                                  33 East Main Street, Suite 400
                                                  Madison, WI 53703
                                                  [608] 535-1550
                                                  [608] 406-2602     facsimile
